EXHIBIT 10.2

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated effective as of
September 1, 2020, by and between Viking Energy Group, Inc., a Nevada
corporation (the “Company”) and the purchasers listed on the schedule of
purchasers attached hereto as Exhibit A (individually, a “Purchaser” and
collectively, the “Purchasers”).

 

RECITALS

 

WHEREAS, Elysium Energy Holdings, LLC, Elysium Energy, LLC, Elysium Energy LA,
LLC, Elysium Energy TX, LLC, Pointe a la Hache, L.L.C., Turtle Bayou, L.L.C.,
Potash, L.L.C. and Ramos Field, L.L.C., each direct or indirect subsidiaries of
the Company (collectively, the “Borrowers”), are party to that certain Term Loan
Agreement (the “Loan Agreement”), dated February 3, 2020, by and among the
Borrowers, 405 Woodbine LLC, as administrative agent (the “Agent”), and 405
Woodbine LLC, AFG Investments 1A, LLC and Cargill, Incorporation, as lenders
(collectively, the “Lenders”);

 

WHEREAS, the Borrowers, the Agent and the Lenders are entering into that certain
First Amendment to Term Loan Agreement (the “Loan Agreement Amendment”);

 

WHEREAS, as a condition to entering into the Loan Agreement Amendment, the
Lenders are requiring the Company to issue to the Lenders an aggregate of
4,500,000 shares of the Company’s common stock, $0.001 par value per share (the
“Common Stock”), on the terms and conditions specified in this Agreement; and

 

WHEREAS, the entry into the Loan Agreement Amendment by the Lenders is intended
by the parties to constitute good and valid consideration for the issuance of
the Common Stock by the Company hereunder.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants herein contained, the parties hereto
hereby agree as follows:

 

ARTICLE I. DEFINED TERMS

 

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the following meanings:

 

(a) “144 Default” has the meaning assigned to it in Section 6.15 hereof.

 

(b) “Agent” has the meaning assigned to in the recitals.

 

(c) “Agreement” has the meaning assigned to it in the preamble.

 

(d) “Borrowers” has the meaning assigned to it in the recitals.

 

(e) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of Houston, Texas are authorized or required
by law to remain closed.

 

(f) “Camber Energy” means Camber Energy, Inc., a Nevada corporation.

 

(g) “Camber Energy Merger” means those certain transactions contemplated by that
certain Agreement and Plan of Merger, dated February 3, 2020, by and between the
Company and Camber Energy, as amended by that certain First Amendment to
Agreement and Plan of Merger, dated May 27, 2020, by and between the Company and
Camber Energy, that certain Second Amendment to Agreement and Plan of Merger,
dated June 15, 2020, that certain Third Amendment to Agreement and Plan of
Merger, dated June 25, 2020 and any subsequent amendments.

 

  1



 

 

(h) “Charter Documents” has the meaning assigned to it in Section 4.04 hereof.

 

(i) “Closing” has the meaning assigned to it in Section 2.01 hereof.

 

(j) “Closing Date” has the meaning assigned to it in Section 2.01 hereof.

 

(k) “Commission” means the Securities and Exchange Commission.

 

(l) “Common Stock” has the meaning assigned to it in the recitals hereof.

 

(m) “Company” has the meaning assigned to it in the preamble.

 

(n) “Company Controlling Person” has the meaning assigned to it in Section
5.06(b) hereof.

 

(o) “Controlling Person” has the meaning assigned to it Section 5.06(a) hereof.

 

(p) “Damages” has the meaning assigned to it Section 5.06(a) hereof.

 

(q) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(r) “FINRA” means the Financial Industry Regulatory Authority.

 

(s) “Governmental Entity” means any national, federal, state, municipal, local,
territorial, foreign or other government or any department, commission, board,
bureau, agency, regulatory authority or instrumentality thereof, or any court,
judicial, administrative or arbitral body or public or private tribunal.

 

(t) “Holder” has the meaning assigned to it in Section 5.01(a) hereof.

 

(u) “Holder’s Counsel” has the meaning assigned to it in Section 5.03(a) hereof.

 

(v) “Indemnified Party” has the meaning assigned to it in Section 5.06(c)
hereof.

 

(w) “Indemnifying Party” has the meaning assigned to it in Section 5.06(c)
hereof.

 

(x) “Investment Company” has the meaning assigned to it in Section 4.13 hereof.

 

(y) “Lien” means any claim, mortgage, deed of trust, levy, charge, license,
lien, pledge, charge, security interest or other similar encumbrance of any
kind, whether voluntarily incurred or arising by operation of law or otherwise
upon or in any property or assets (including accounts and contract rights) owned
by the Company.

 

(z) “Loan Agreement” has the meaning assigned to it in the recitals.

 

(aa) “Loan Agreement Amendment” has the meaning assigned to it in the recitals.

 

(bb) “Person” means and includes all natural persons, corporations, business
trusts, associations, companies, partnerships, joint ventures, limited liability
companies and other entities and governments and agencies and political
subdivisions.

 

  2



 

 

(cc) “Piggyback Registration” has the meaning assigned to it in Section 5.01(a)
hereof.

 

(dd) “Purchaser” and “Purchasers” have the meaning assigned to it in the
introductory paragraph of this Agreement and shall include any assignees of the
Purchaser as permitted by Section 6.05 of this Agreement.

 

(ee) “Registrable Securities” has the meaning assigned to it in Section 5.01(b)
hereof.

 

(ff) “Registration Expenses” has the meaning assigned to it in Section 5.02
hereof.

 

(gg) “Registration Statement” means any registration statement filed by the
Company under the Securities Act that covers any of the Registrable Securities,
including a prospectus, amendment and supplements thereto, and all exhibits and
material incorporated by reference therein.

 

(hh) “SEC Reports” means the Company’s filings with the Commission, including
its Annual Report on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports
on Form 8-K, and any other filings made pursuant to Section 13(a), 13(c), 14 or
15(d) of the Exchange Act or as otherwise required by the Commission, and any
and all exhibits thereto.

 

(ii) “Securities Act” has the meaning assigned to it in the recitals hereof.

 

(jj) “Suspension Notice” has the meaning assigned to it in Section 5.05 hereof.

 

(kk) “Underwritten Offering” means any underwritten public offering of Common
Stock by the Company, whether for newly issued shares or otherwise.

 

(ll) “Underwriters’ Maximum Number” means, for any Piggyback Registration, that
number of shares of Common Stock to which such registration should, in the
opinion of the managing underwriter(s) of such registration, in light of
marketing factors, be limited.

 

ARTICLE II.

ISSUANCE OF COMMON STOCK

 

Section 2.01 Issuance. As promptly as practicable following satisfaction of the
issuance conditions set forth in Section 2.02 (but in no event longer than five
(5) Business Days from the satisfaction of the issuance conditions), and subject
to the terms and conditions set forth in this Agreement, the Company shall issue
to the transfer agent an instruction letter specifying the issuance (in book
entry or certificated form) to each Purchaser the number of shares of Common
Stock set forth opposite such Purchasers name on Exhibit A hereto. The date that
such instructions are issued shall be referred to as the “Closing Date” and the
consummation of the issuance as the “Closing.”

 

  3



 

 

Section 2.02 Issuance Conditions. The obligation of the Company to issue the
Common Stock to the Purchasers at the Closing is subject to the fulfillment of
each of the following conditions:

 

(a) Representations and Warranties. Each of the representations and warranties
made by the Purchasers shall be true and correct in all material respects on and
as of the Closing Date as if made (or given) on and as of such date.

 

(b) No Injunction. No statute, regulation, order, decree, writ, ruling or
injunction shall have been enacted, entered, promulgated, threatened in writing
or endorsed by any court or governmental authority of competent jurisdiction
which prohibits the consummation of or which would materially modify or delay
any of the transactions contemplated by this Agreement.

 

(c) Loan Agreement Amendment. Each of the parties to the Loan Agreement shall
have executed and delivered the Loan Agreement Amendment, and the Loan Agreement
Amendment is in full force and effect.

 

ARTICLE III.

REPRESENTATION AND WARRANTIES OF THE PURCHASERS

 

Each Purchaser, severally and not jointly, represents and warrants to the
Company as of the date hereof and as of the Closing Date:

 

Section 3.01 Organization. The Purchaser is duly formed, validly existing and in
good standing under the laws of Delaware and has all corporate or limited
liability company, as applicable, power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby and thereby.
Each purchaser is a resident of the state set forth on Exhibit A.

 

Section 3.02 Validity. The execution, delivery and performance of this Agreement
and the consummation by the Purchaser of the transactions contemplated hereby,
have been duly authorized by all necessary action on the part of the Purchaser.
This Agreement has been duly executed and delivered by the Purchaser and
constitutes a valid and binding obligation of the Purchaser, enforceable against
it in accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, and any other
laws of general application affecting enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

 

Section 3.03 Investment Representations and Warranties. The Purchaser
understands and agrees that the issuance of the Common Stock has not been
registered under the Securities Act or any applicable state securities laws and
is being made in reliance upon federal and state exemptions for transactions not
involving a public offering which depend upon, among other things, the bona fide
nature of the investment intent and the accuracy of the Purchaser’s
representations as expressed herein.

 

Section 3.04 Acquisition for Own Account. The Purchaser is acquiring the Common
Stock for its own account for investment and not with a view toward distribution
in a manner which would violate the Securities Act or any applicable state
securities laws.

 

Section 3.05 Accredited Investor. The Purchaser is an “accredited investor” as
that term is defined in Regulation D promulgated under the Securities Act.
Purchaser, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Common Stock, and has so evaluated the merits and risks of such
investment. Purchaser is able to bear such risk and is able to afford a complete
loss of value of the Common Stock.

 

  4



 

 

Section 3.06 Restricted Securities.

 

(a) The Purchaser understands that the Common Stock will be characterized as
“restricted securities” under the federal securities laws inasmuch as they are
being acquired from the Company in a private placement under Section 4(a)(2) of
the Securities Act and that under such laws and applicable regulations such
Common Stock may be resold without registration under the Securities Act only in
certain limited circumstances.

 

(b) The Purchaser acknowledges that the Common Stock must be held indefinitely
unless subsequently registered under the Securities Act and under applicable
state securities laws or an exemption from such registration is available. The
Purchaser understands that the Company is under no obligation to register the
Common Stock, except as provided in this Agreement.

 

(c) The Purchaser is aware of the provisions of Rule 144, including its
applicability to former shell companies, under the Securities Act which permit
limited resale of securities purchased in a private placement.

 

(d) The Purchaser is aware that the certificates evidencing Common Stock may
bear substantially the following legend or restricted notation in book entry:

 

“NEITHER THE SECURITIES REPRESENTED BY THIS CERTIFICATE NOR THE SECURITIES INTO
WHICH SUCH SECURITIES ARE CONVERTIBLE HAVE BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.”

 

Section 3.07 Communication of Offer. The offer to sell the Common Stock was
directly communicated to the Purchaser by the Company in connection with
negotiations of the Loan Agreement Amendment. At no time was the Purchaser
presented with or solicited by any leaflet, advertisement, article, notice or
other communication published in any newspaper, magazine, or similar media or
broadcast over television or radio, or any other form of general advertising, or
solicited or invited to attend a promotional meeting or any seminar or meeting
by any general solicitation or general advertising.

 

Section 3.08 Independent Investigation. Purchaser acknowledges availability of
the Company’s SEC Reports. Purchaser has conducted its own independent
investigation, review and analysis of the business, results of operations,
prospects, condition (financial or otherwise) or assets of the Company, and
acknowledges that it has been provided adequate access to the personnel,
properties, assets, premises, books and records and other documents and data of
the Company for such purpose. Purchaser acknowledges and agrees that (a) in
making its decision to enter into this Agreement and to consummate the
transactions contemplated hereby and thereby, Purchaser has relied solely upon
its own investigation and the express representations and warranties of the
Company set forth in Article IV of this Agreement, and (b) neither the Company
nor any other Person has made any representation or warranty as to the Company
or this Agreement, except as expressly set forth in Article IV of this
Agreement.

 

  5



 

 

ARTICLE IV.

REPRESENTATION AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to each Purchaser as of the date hereof and
the Closing Date:

 

Section 4.01 Organization. The Company is duly formed, validly existing and in
good standing under the laws of Nevada and has all corporate power and authority
to enter into this Agreement and to consummate the transactions contemplated
hereby and thereby.

 

Section 4.02 Qualification.The Company is duly qualified as a foreign
corporation to do business and is in good standing in each jurisdiction where
the nature of the business conducted or property owned by it makes such
qualification necessary.

 

Section 4.03 Validity. The execution, delivery and performance of this Agreement
and the consummation by the Company of the transactions contemplated hereby have
been duly authorized by all necessary action on the part of the Company. This
Agreement has been duly executed and delivered by the Company and constitutes a
valid and binding obligation of the Company, enforceable against it in
accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, and any other
laws of general application affecting enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

 

Section 4.04 Consents. The execution, delivery or performance of this Agreement
by the Company and the consummation by it of the obligations and transactions
contemplated hereby does not require any consent of, authorization by, exemption
from, filing with or notice to any Governmental Entity or any other Person
(except for such disclosures as are required under the Exchange Act).

 

Section 4.05 Conflicts. The execution, delivery and performance of this
Agreement will not (a) result in a violation of the certificate of
incorporation, as amended, or the by-laws of the Company (the “Charter
Documents”), (b) conflict with or result in the breach of the terms, conditions
or provisions of or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give rise to any right of
termination, acceleration or cancellation under, any material agreement, lease,
mortgage, license, indenture, instrument or other contract to which the Company
is a party, (c) result in a violation of any law, rule, regulation, order,
judgment or decree (including, without limitation, U.S. federal and state
securities laws and regulations) applicable to the Company or by which any
property or asset of the Company is bound or affected, or (d) result in the
creation of any Lien upon any of the Company’s assets. The Company is not in
violation of its Charter Documents, and the Company is not in default (and no
event has occurred which, with notice or lapse of time or both, would cause the
Company to be in default) under, nor has there occurred any event giving others
(with notice or lapse of time or both) any rights of termination, amendment,
acceleration or cancellation of, any material agreement, indenture or instrument
to which the Company is a party. In all material respects, the business of the
Company is not being conducted in violation of any law, ordinance or regulation
of any Governmental Entity.

 

Section 4.06 Validity of Common Stock. The Common Stock, when issued, sold and
delivered in accordance with the terms set forth in this Agreement, will be duly
authorized, validly issued, fully paid and non-assessable.

 

Section 4.07 Registration of Common Stock.The Company has registered its Common
Stock under Section 12(g) of the Exchange Act, and is obligated to file reports
pursuant to Section 13 or Section 15(d) of the Exchange Act.

 

  6



 

 

Section 4.08 Commission Filings.Since January 1, 2019, none of Company’s filings
with the Commission contained, at the time they were filed, any untrue statement
of a material fact or omitted to state any material fact required to be stated
therein or necessary to make the statements made therein, in light of the
circumstances under which they were made, not misleading.Since January 1, 2019,
the Company has filed all reports, schedules, forms, statements and other
documents required to be filed by Company with the Commission under the Exchange
Act. Except for the quarterly report on Form 10-Q for the quarter ended June 30,
2020, all such reports, schedules, forms, statements and other documents were
filed on a timely basis or had received a valid extension of such time of
filing, and were filed prior to the expiration of any such extension.

 

Section 4.09 Litigation.Except as disclosed in SEC Reports, there is no action,
suit, proceeding, inquiry or investigation before or by any court, public board
or body, governmental authority or non-governmental department, commission,
bureau, agency or instrumentality or any other person pending or, to the
knowledge of Company, threatened against or affecting Company wherein an
unfavorable decision, ruling or finding would have a material adverse effect on
Company or which would adversely affect the validity or enforceability of, or
the authority or ability of Company to perform its obligations under, this
Agreement, the Loan Amendment, or any of the agreements contemplated therein.

 

Section 4.10 Shell Company Status.The Company is not presently a “shell company”
(as defined under Rule 405 of the Securities Act). At least twelve (12) months
have passed since the Company has reported Form 10 type information indicating
that it is no longer a “shell company.”

 

Section 4.11 Broker’s Fees.The Company has not hired, retained or dealt with any
broker, finder, consultant, person, firm or corporation in connection with the
negotiation, execution or delivery of this Agreement or the transactions
contemplated hereunder. The Company covenants and agrees that should any claim
be made against any Purchaser, the Agent, or any Lender for any commission or
other compensation by any broker, finder, person, firm or corporation based upon
the Company’s engagement of such person in connection with this transaction, the
Company shall indemnify, defend and hold each Purchaser, the Agent, each Lender,
their respective employees, officers, directors, stockholders, members,
managers, agents, and partners, and their respective affiliates, harmless from
and against any and all damages, expenses (including attorneys’ fees and
disbursements) and liability arising from such claim.

 

Section 4.12 No General Solicitation.Neither the Company, nor any of its
subsidiaries or affiliates, nor any Person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with the issuance of the Common Stock
pursuant to this Agreement.

 

Section 4.13 Investment Company.The Company is not, and upon the issuance and
sale of the Common Stock as contemplated by this Agreement will not be, an
“investment company” required to be registered under the Investment Company Act
of 1940 (an “Investment Company”). The Company is not controlled by an
Investment Company.

 

ARTICLE V.

REGISTRATION RIGHTS

 

Section 5.01 Piggyback Registration Rights.

 

(a) At any time after the Closing and only if the Registerable Securities (as
defined below) were not exchanged for securities of Camber Energy pursuant to
the Camber Energy Merger, if (and on each occasion that) the Company proposes to
register any of its Common Stock under the Securities Act (other than (i) in
connection with registrations on Form S-4 or Form S-8 promulgated by the
Commission or any successor or similar forms, (ii) in connection with a
transaction conducted pursuant to Rule 145 of the Securities Act, or (iii) in
connection with registrations on any registration form that does not permit
secondary sales or does not include substantially the same information as would
be required to be included in a registration statement covering the sale of
Common Stock), whether for its own account or the account of any of its security
holders (each such registration not withdrawn or abandoned prior to the
effective date thereof being herein referred to as a “Piggyback Registration”),
the Company shall give written notice to the Purchaser and any assignee of the
Purchaser pursuant to Section 6.03 of this Agreement (each a “Holder”) of such
proposal promptly, but in no event later than ten (10) Business Days prior to
the anticipated filing date.

 

  7



 

 

(b) Subject to the provisions contained in paragraphs (a) and (c) of this
Section 5.01 and in the last sentence of this paragraph (b), the Company will be
obligated and required to include in each Piggyback Registration such shares of
Common Stock issued to the Purchasers pursuant to this Agreement (the
“Registrable Securities”) as requested in a written notice from any Holder
delivered to the Company no later than five (5) Business Days following delivery
of the notice from the Company specified in Section 5.01(a). The Holders of
Registrable Securities shall be permitted to withdraw all or any part of their
shares from any Piggyback Registration, except as otherwise provided in any
written agreement with the Company’s underwriter(s) establishing the terms and
conditions under which such Holders would be obligated to sell such securities
in such Piggyback Registration. The Company may terminate or withdraw any
Piggyback Registration prior to the effectiveness of such registration, whether
or not the Holders have elected to include Registrable Securities in such
registration.

 

(c) If a Piggyback Registration is with respect to an Underwritten Offering on
behalf of a holder of Company securities other than Holders, and the managing
underwriter(s) advise the Company that in their reasonable opinion the number of
securities proposed to be included in such registration exceeds the
Underwriters’ Maximum Number, then the Company shall include in such
registration (i) first, the number of securities to be sold by the Company, (ii)
second, the number of securities requested to be included therein by such
holder(s) requesting such registration, (iii) third, the number of securities
requested to be included therein by all Holders who have requested registration
of Registrable Securities in accordance with Section 5.01(a), pro rata on the
basis of the aggregate number of Registrable Securities requested to be included
by each such Holder, and (iv) fourth, any other securities that have been
requested to be so included by any other Person. If a Piggyback Registration is
with respect to an Underwritten Offering on behalf of the Company, and the
managing underwriter(s) advise the Company that in their reasonable opinion the
number of securities proposed to be included in such registration exceeds the
Underwriters’ Maximum Number, then the Company shall include in such
registration (i) first, the number of securities to be sold by the Company, (ii)
second, the number of securities requested to be included therein by holder(s)
with priority over the Holders with respect to such registration, (iii) third,
the number of securities requested to be included therein by all Holders who
have requested registration of Registrable Securities in accordance with Section
5.01(a), pro rata on the basis of the aggregate number of Registrable Securities
requested to be included by each such Holder, and (iv) fourth, any other
securities that have been requested to be so included by any other Person.

 

(d) In any Piggyback Registration that is an Underwritten Offering, the Company
shall have the right to select the managing underwriter(s) for such
registration.

 

(e) The Company shall not hereafter grant to any Person the right to request the
Company to register any shares of Company securities in a Piggyback Registration
unless such rights are consistent with the provisions of this Section 5.01, and
shall not grant any such rights having priority as to inclusion in a
registration over the Holders without the prior written consent of the Holders
holding a majority of the Registrable Securities.

 

  8



 

 

Section 5.02 Registration Expenses. In connection with registrations pursuant to
Section 5.01 hereof, the Company shall pay all of the costs and expenses
incurred in connection with the registrations thereunder (the “Registration
Expenses”), including all (a) of the Company’s registration and filing fees and
expenses, including, without limitation, those related to filings with the SEC
for the primary portion of any offering, (b) fees and expenses of compliance
with state securities or blue sky laws (including reasonable fees and
disbursements of counsel in connection with blue sky qualifications of the
Registrable Securities), (c) reasonable processing, duplicating and printing
expenses, including expenses of printing prospectuses reasonably requested by
any Holder, (d) the Company’s internal expenses (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties, the expense of any liability insurance and the expense of any
annual audit or quarterly review), (e) fees and expenses incurred in connection
with listing the Registrable Securities for trading on any national securities
exchange (provided the Company shall not be required to effect an initial
listing of the Common Stock on an exchange), (f) fees and expenses in connection
with the preparation of the registration statement and related documents
covering the Registrable Securities, (g) fees and expenses, if any, incurred
with respect to any filing with FINRA, (h) any documented out-of-pocket expenses
of the underwriter(s) incurred with the approval of the Company, (i) the cost of
providing any CUSIP or other identification numbers for the Registrable
Securities, (j) fees and expenses and disbursements of counsel for the Company
and fees and expenses for independent certified public accountants retained by
the Company (including, without limitation, the expenses of any comfort letters
or costs associated with the delivery by independent certified public
accountants of a comfort letter or comfort letters requested), (k) fees and
expenses of any special experts retained by the Company in connection with such
registration, and (l) reasonable fees and expenses and disbursements of one firm
of attorneys representing all of the Holders, not to exceed $20,000.00.
Notwithstanding the foregoing, the Holders shall be responsible, on a pro rata
basis based on the number of Registrable Securities included in the applicable
registered offering by each such Holder, for any underwriting discounts,
commissions and stock transfer fees attributable to the sale of Registrable
Securities pursuant to a Registration Statement and any other out-of-pocket
expenses of the Holders not required to be paid by the Company pursuant to this
Section 5.02, including costs and expenses of any additional counsel selected by
any Holder. The obligation of the Company to bear the expenses described in this
Section 5.02 shall apply irrespective of whether any sales of Registrable
Securities ultimately take place.

 

Section 5.03 Registration Procedures. In the case of each registration effected
by the Company pursuant to this Agreement, the Company shall keep each Holder
advised in writing as to the initiation of each registration and as to the
completion thereof. In connection with any such registration:

 

(a) The Company will, at least ten (10) days prior to filing a Registration
Statement or at least five (5) days prior to filing a prospectus or any
amendment or supplement to such Registration Statement or prospectus, furnish to
(i) each Holder of Registrable Securities covered by such Registration
Statement, (ii) any counsel selected by a Holders (“Holder’s Counsel”) and (iii)
each underwriter of the Registrable Securities covered by such Registration
Statement, copies of such Registration Statement and each amendment or
supplement as proposed to be filed, together with any exhibits thereto, which
documents will be subject to reasonable review and comment by each of the
foregoing Persons within three (3) days after delivery, and thereafter, furnish
to such Holders, Holders’ Counsel and the underwriter(s), if any, such number of
copies of such Registration Statement, each amendment and supplement thereto (in
each case including all exhibits thereto and documents incorporated by reference
therein), the prospectus included in such Registration Statement (including each
preliminary prospectus) and such other documents or information as such Holder,
Holders’ Counsel or the underwriter(s) may reasonably request in order to
facilitate the disposition of the Registrable Securities in accordance with the
plan of distribution set forth in the prospectus included in the Registration
Statement.

 

  9



 

 

(b) The Company will promptly notify each Holder of any stop order issued or
threatened by the SEC and, if entered, use commercially reasonable efforts to
prevent the entry of such stop order or to remove it as soon as reasonably
possible.

 

(c) On or prior to the date on which the Registration Statement is declared
effective, the Company shall use commercially reasonable efforts to register or
qualify such Registrable Securities under such other securities or blue sky laws
of such jurisdictions as any Holder reasonably requests and do any and all other
lawful acts and things which may be reasonably necessary or advisable to enable
the Holders to consummate the disposition in such jurisdictions of such
Registrable Securities, and use commercially reasonable efforts to keep each
such registration or qualification (or exemption therefrom) effective during the
period which the Registration Statement is required to be kept effective;
provided that the Company will not be required to (i) qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this paragraph (e), (ii) subject itself to taxation in any such
jurisdiction or (iii) consent to general service of process in any such
jurisdiction.

 

(d) The Company will notify each Holder, Holders’ Counsel and the underwriter(s)
promptly and (if requested by any such Person) confirm such notice in writing,
(i) when a prospectus or any prospectus supplement or post-effective amendment
has been filed and, with respect to a Registration Statement or any
post-effective amendment, when the same has become effective, (ii) of any
request by the SEC or any other federal or state governmental authority for
amendments or supplements to a Registration Statement or prospectus or for
additional information to be included in any Registration Statement or
prospectus or otherwise, (iii) of the issuance by any state securities
commission or other regulatory authority of any order suspending the
qualification or exemption from qualification of any of the Registrable
Securities under state securities or blue sky laws or the initiation of any
proceedings for that purpose, and (iv) of the happening of any event that
requires the making of any changes in a Registration Statement or related
prospectus or any document incorporated or deemed to be incorporated by
reference therein so that they will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements in the Registration Statement and prospectus
not misleading in light of the circumstances in which they were made; and, as
promptly as practicable thereafter, prepare and file with the SEC and furnish a
supplement or amendment to such prospectus so that, as thereafter deliverable to
the purchasers of such Registrable Securities, such prospectus will not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 

(e) The Company and the Holders will furnish customary closing certificates and
other deliverables to the underwriter(s) (including, if applicable, an
underwriting agreement in customary form) and take such other actions as are
reasonably required in order to expedite or facilitate the disposition of the
Registrable Securities.

 

(f) The Company will make available for inspection by any underwriter
participating in any disposition pursuant to a Registration Statement, and any
attorney, accountant or other agent retained by any such seller or underwriter
(in each case after reasonable prior notice and at reasonable times during
normal business hours and without unnecessary interruption of the Company’s
business or operations), such financial and other records, pertinent corporate
documents and properties of the Company as such underwriter may reasonably
request in connection with its customary due diligence procedures, and cause the
Company’s officers, directors, employees and independent accountants to supply
such information as is reasonably requested by any such seller, underwriter,
attorney, accountant or agent in connection with the Registration Statement.

 

  10



 

 

(g) The Company, during the period when the prospectus is required to be
delivered under the Securities Act, promptly will file all documents required to
be filed with the SEC pursuant to Section 13(a), 13(c), 14 or 15(d) of the
Exchange Act.

 

(h) The Company shall use commercially reasonable efforts to cause all
Registrable Securities registered pursuant to the terms hereof to be listed on
each national securities exchange on which the Common Stock of the Company is
then listed.

 

(i) The Company shall use commercially reasonable efforts to cooperate and
assist in obtaining of all necessary approvals from FINRA, if any.

 

(j) The Company otherwise shall use its commercially reasonable efforts to
comply with all applicable rules and regulations of the SEC.

 

(k) The Company shall furnish to any requesting underwriter in an Underwritten
Offering, addressed to such underwriter, (i) an opinion of the Company’s
counsel, dated the date of the closing of the sale of any Registrable Securities
thereunder, as well as a consent to be named in the Registration Statement or
any prospectus thereto, and (ii) comfort letters and consent to be named in the
Registration Statement or any prospectus relating thereto signed by the
Company’s independent public accountants who have examined and reported on the
Company’s financial statements included in the Registration Statement, in each
case covering substantially the same matters with respect to the Registration
Statement (and the prospectus included therein) and (in the case of the
accountants’ comfort letters) with respect to events subsequent to the date of
the financial statements, as are customarily covered in opinions of issuer’s
counsel and in accountants’ comfort letters delivered to the underwriters in
underwritten public offerings of securities, to the extent that the Company is
required to deliver or cause the delivery of such opinion or comfort letters to
the underwriters in an Underwritten Offering.

 

Section 5.04 Holders’ Obligations. The Company may require each Holder to
promptly furnish in writing to the Company such information as the Company may
from time to time reasonably request in connection with the distribution of the
Registrable Securities and such other information as may be legally required in
connection with such registration, including all such information as may be
requested by the Commission. Each Holder agrees that, notwithstanding the
provisions of Section 5.05 hereof, upon receipt of any notice from the Company
of the happening of any event of the kind described in Section 5.03(d)(ii),
(iii) or (iv) hereof, such Holder will forthwith upon request of the Company
discontinue disposition of Registrable Securities pursuant to the Registration
Statement covering such Registrable Securities until such Holder’s receipt of
the copies of the supplemented or amended prospectus contemplated by Section
5.03(d) hereof, and, if so directed by the Company, such Holder will deliver to
the Company all copies, other than permanent file copies then in such Holder’s
possession and retained solely in accordance with record retention policies
then-applicable to such Holder, of the most recent prospectus covering such
Registrable Securities at the time of receipt of such notice.

 

  11



 

 

Section 5.05 Blackout Provisions. Notwithstanding anything in this Agreement to
the contrary, by delivery of written notice to the participating Holders (a
“Suspension Notice”) stating which one or more of the following limitations
shall apply to the addressee of such Suspension Notice, the Company may require
such addressee to refrain from disposing of Registrable Securities under the
registration for a period of no more than forty-five (45) consecutive days from
the delivery of such Suspension Notice (which period may not be extended or
renewed). The Company may apply the limitations on dispositions specified in
this Section 5.05 if (x) the Company Board, in good faith, determines that such
registration or disposition would materially impede, delay or interfere with any
material transaction then pending or proposed to be undertaken by the Company or
any of its subsidiaries, or (y) the Company in good faith determines that the
Holder is in possession of material non-public information the disclosure of
which by the Company during the period specified in such notice the Company
Board, in good faith, reasonably believes would not be in the best interests of
the Company; provided that the Company may not take any actions pursuant to this
Section 5.05 for more than four separate occasions, or more than a period of
time in excess of ninety (90) days in the aggregate, in any twelve (12)-month
period.

 

Section 5.06 Indemnification.

 

(a) Indemnification by the Company. The Company agrees to indemnify and hold
harmless, to the fullest extent permitted by law, each Holder and each of its
officers, directors, employees and agents, and each Person, if any, who controls
such Holder within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act, together with the officers, directors, employees and agents
of the forgoing (each, a “Controlling Person”), from and against any and all
losses, claims, damages, settlement amounts (only if the Company consented in
writing to the settlement, which consent shall not be unreasonably withheld),
liabilities, reasonable attorneys’ fees, costs and expenses of investigating and
defending any such claim (collectively, “Damages”) and any action in respect
thereof to which such Holder, its Controlling Persons and their respective
officers, directors, employees and agents may become subject to under the
Securities Act or otherwise, in each case, insofar as such Damages (or
proceedings in respect thereof) arise out of, or are based upon, any untrue
statement or alleged untrue statement of a material fact contained in any
Registration Statement or prospectus (or any amendment or supplement thereto) or
any preliminary prospectus of the Company, or arise out of, or are based upon,
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances in which they were made, except insofar as the same
are based upon information furnished in writing to the Company by any
Controlling Persons expressly for use therein, and shall reimburse such Person
for any legal and other expenses reasonably incurred in investigating or
defending or preparing to defend against any such Damages or proceedings. In
addition to the indemnity contained herein, the Company shall reimburse each
such Person for its reasonable out-of-pocket legal and other expenses (including
the reasonable out-of-pocket cost of any investigation, preparation and travel
in connection therewith) as incurred in connection therewith, as promptly as
practicable after such expenses are incurred and invoiced.

 

(b) Indemnification by the Holder. Each Holder agrees, severally and not
jointly, to indemnify and hold harmless, to the fullest extent permitted by law,
the Company and each of its officers, directors, employees and agents, and each
Person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, together with the officers,
directors, employees and agents of the forgoing (each, a “Company Controlling
Person”), from and against any and all Damages and any action in respect thereof
to which the Company, the Company Controlling Persons and their respective
officers, directors, employees and agents may become subject to under the
Securities Act or otherwise, in each case, insofar as such Damages (or
proceedings in respect thereof) arise out of, or are based upon, any untrue
statement or alleged untrue statement of a material fact contained in any
Registration Statement or prospectus (or any amendment or supplement thereto) or
any preliminary prospectus of the Company, or arise out of, or are based upon,
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances in which they were made, in each case, insofar as and
only to the extent that the same are based upon information furnished in writing
to the Company by such Holder expressly for use therein, and shall reimburse
such Person for any legal and other expenses reasonably incurred in
investigating or defending or preparing to defend against any such Damages or
proceedings.

 

  12



 

 

(c) Conduct of Indemnification Proceedings. Promptly after receipt by any Person
(an “Indemnified Party”) of notice of any claim or the commencement of any
action in respect of which indemnity may be sought pursuant to Section 5.06(a)
or Section 5.06(b), the Indemnified Party shall, if a claim in respect thereof
is to be made against the Person against whom such indemnity may be sought (an
“Indemnifying Party”), notify the Indemnifying Party in writing of the claim or
the commencement of such action; provided, that the failure to notify the
Indemnifying Party shall not relieve it from any liability that it may have to
an Indemnified Party other than under Section 5.06(a) or Section 5.06(b) except
to the extent of any actual prejudice resulting therefrom. If any such claim or
action shall be brought against an Indemnified Party, and it shall notify the
Indemnifying Party thereof, the Indemnifying Party shall be entitled to
participate therein, and, to the extent that it wishes, jointly with any other
similarly notified Indemnifying Party, to assume the defense thereof with
counsel reasonably satisfactory to the Indemnified Party. After notice from the
Indemnifying Party to the Indemnified Party of its election to assume the
defense of such claim or action, the Indemnifying Party shall not be liable to
the Indemnified Party for any legal or other expenses subsequently incurred by
the Indemnified Party in connection with the defense thereof other than
reasonable costs of investigation; provided, that the Indemnified Party shall
have the right to employ separate counsel to represent the Indemnified Party and
any Persons who may be subject to liability arising out of any claim in respect
of which indemnity may be sought by the Indemnified Party against the
Indemnifying Party, but the fees and expenses of such counsel shall be for the
account of such Indemnified Party unless (i) the Indemnifying Party and the
Indemnified Party shall have mutually agreed to the retention of, and
reimbursement of fees for, such counsel or (ii) in the reasonable opinion of
counsel to such Indemnified Party representation of both parties by the same
counsel would be inappropriate due to actual or potential conflicts of interest
between them, it being understood, however, that the Indemnifying Party shall
not, in connection with any one such claim or action or separate but
substantially similar or related claims or actions in the same jurisdiction
arising out of the same general allegations or circumstances, be liable for the
fees and expenses of more than one separate firm of attorneys (together with
appropriate local counsel) at any time for all Indemnified Parties. No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any claim or pending or threatened proceeding in
respect of which the Indemnified Party is or would reasonably have been a party
and indemnity would reasonably have been sought hereunder by such Indemnified
Party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability arising out of such claim or proceeding.
Whether or not the defense of any claim or action is assumed by the Indemnifying
Party, such Indemnifying Party will not be subject to any liability for any
settlement made without its written consent, which consent shall not be
unreasonably conditioned, delayed or withheld.

 

(d) Lock-Up Agreements. Each of the Holders and the Company agrees that, in
connection with an Underwritten Offering in respect of which Registrable
Securities are being sold, it will enter into customary “lock-up” agreements for
a period not to exceed ninety (90) days from the effective date of the
Registration Statement pertaining to such Registrable Securities.

 

(e) Termination of Registration Rights. The rights granted under this Article V
shall terminate on the earlier of the date that (a) there are no longer any
Registrable Securities outstanding, (b) all Registrable Securities are eligible
for sale without any volume or other limitations or restrictions, or (c) the
consummation of the Camber Energy Merger; provided, however, that the
indemnification provisions set forth in Section 5.06 shall survive such
termination.

 

  13



 

 

ARTICLE VI.

MISCELLANEOUS

 

Section 6.01 Waivers and Amendments. No failure or delay by any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
Neither this Agreement, nor any provision hereof, maybe changed, waived,
discharged or terminated orally or by course of dealing, but only by an
instrument in writing executed by the Company Parties and the Purchaser.

 

Section 6.02 Cumulative Remedies. None of the rights, powers or remedies
conferred upon the Purchasers on the one hand or the Company on the other hand
shall be mutually exclusive, and each such right, power or remedy shall be
cumulative and in addition to every other right, power or remedy, whether
conferred by this Agreement, or now or hereafter available at law, in equity, by
statute or otherwise.

 

Section 6.03 Notices. All notices, requests, consents, and other communications
under this Agreement shall be in writing and shall be deemed delivered (a) when
delivered, if delivered personally, (b) five (5) Business Days after being sent
by registered or certified mail, return receipt requested, postage prepaid; (c)
one Business Day after being sent via a reputable nationwide overnight courier
service guaranteeing next Business Day delivery, or (d) when receipt is
acknowledged, in the case of facsimile, in each case to the intended recipient
as set forth below.

 

If to the Company:

 

Viking Energy Group, Inc.

15915 Katy Freeway, Suite 450

Houston, TX 77094

Attention: James A. Doris

 

Copy to (which shall not constitute notice):

 

Jones Walker, LLP

201 St. Charles Avenue

Suite 5100

New Orleans, LA 70170

Attn: Clint Smith

 

If to the Purchaser, as specified on Exhibit A.

 

Each party may change their address for notices by written notice to the other
parties hereto in accordance with this Section 6.03.

 

Section 6.04 Costs and Expenses. Except to the extent set forth in the Loan
Agreement Amendment (which provides for the payment of the Purchasers’ expenses
by the Company) and in this Agreement, each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.The Company
shall pay all Transfer Agent fees, stamp taxes and other taxes and duties levied
in connection with the sale and issuance of the Common Stock.

 

  14



 

 

Section 6.05 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchaser. Any Purchaser may assign its
rights under this Agreement to any Person to whom such Purchaser assigns or
transfers the Registrable Securities, provided (i) such transferor agrees in
writing with the transferee or assignee to assign such rights, and a copy of
such agreement is furnished to the Company after such assignment, (ii) the
Company is furnished with written notice of (x) the name and address of such
transferee or assignee and (y) the Registrable Securities with respect to which
such registration rights are being transferred or assigned, (iii) following such
transfer or assignment, the further disposition of such securities by the
transferee or assignee is restricted under the Securities Act and applicable
state securities laws, (iv) such transferee agrees in writing to be bound, with
respect to the Registrable Securities, by the provisions of Article V hereof
that apply to the “Purchasers” and “Holders” and (v) such transfer shall have
been made in accordance with the applicable requirements of this Agreement and
with all laws applicable thereto.

 

Section 6.06 Headings. The headings of the Sections and paragraphs of this
Agreement have been inserted for convenience of reference only and do not
constitute a part of this Agreement.

 

Section 6.07 Governing Law; Venue; Waiver of Jury Trial. THE CORPORATE LAWS OF
THE STATE OF NEVADA SHALL GOVERN ALL ISSUES CONSIDERING THE RELATIVE RIGHTS OF
THE COMPANY AND ITS STOCKHOLDERS, AND ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT, INTERPRETATION AND PERFORMANCE OF THIS AGREEMENT SHALL BE
GOVERNED BY, THE INTERNAL LAWS OF THE STATE OF NEW DELAWARE, WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE
STATE OF DELAWARE OR ANY OTHER JURISDICTIONS) THAT WOULD CAUSE THE APPLICATION
OF THE LAWS OF ANY JURISDICTIONS OTHER THAN THE STATE OF DELAWARE. THE COMPANY
AND PURCHASER HEREBY IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF THE
STATE AND FEDERAL COURTS SITTING IN THE STATE OF DELAWARE FOR THE ADJUDICATION
OF ANY DISPUTE BROUGHT BY THE COMPANY OR ANY INVESTOR HEREUNDER, IN CONNECTION
HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN
(INCLUDING WITH RESPECT TO THE ENFORCEMENT OF THIS AGREEMENT), AND HEREBY
IRREVOCABLY WAIVE, AND AGREE NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING
BROUGHT BY THE COMPANY OR ANY PURCHASER, ANY CLAIM THAT IT IS NOT PERSONALLY
SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, OR THAT SUCH SUIT, ACTION OR
PROCEEDING IS IMPROPER. EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF
PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR
PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR
OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN
EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL
CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING
CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS
IN ANY MANNER PERMITTED BY LAW. THE COMPANY AND INVESTORS HEREBY WAIVE ALL
RIGHTS TO A TRIAL BY JURY.

 

Section 6.08 Counterparts; Effectiveness. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
with the same effect as if all parties had signed the same document. All such
counterparts (including counterparts delivered by facsimile or other electronic
format (including “PDF”)) shall be deemed an original, shall be construed
together and shall constitute one and the same instrument. This Agreement shall
become effective when each party hereto shall have received counterparts hereof
signed by all of the other parties hereto

 

  15



 

 

Section 6.09 Entire Agreement. This Agreement and the Loan Agreement Amendment
contain the entire agreement among the parties hereto with respect to the
subject matter hereof and thereof and such agreements supersede and replace all
other prior agreements, written or oral, among the parties hereto with respect
to the subject matter hereof and thereof.

 

Section 6.10 No Third Party Beneficiaries. This Agreement and any agreements
entered into contemporaneously herewith are not intended to and do not confer
upon any Person other than the parties any legal or equitable rights or
remedies, other than the provisions set forth in Section 4.11 and Section 5.06.

 

Section 6.11 Severability. If any provision of this Agreement shall be found by
any court of competent jurisdiction to be invalid or unenforceable, the parties
hereby waive such provision to the extent that it is found to be invalid or
unenforceable. Such provision shall, to the maximum extent allowable by law, be
modified by such court so that it becomes enforceable, and, as modified, shall
be enforced as any other provision hereof, all the other provisions hereof
continuing in full force and effect.

 

Section 6.12 Further Assurances. Each of the Company and the Purchasers agree
that it shall, at its sole expense and upon the reasonable request of the other,
duly execute and deliver to the other such further agreements, instruments and
documents and do and cause to be done such further acts as may be necessary or
proper in the reasonable opinion of the other to carry out more effectually the
provisions and purposes of this Agreement.

 

Section 6.13 Independent Nature of Purchasers Obligations. The obligations of
each Purchaser under this Agreement are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the performance of the obligations of any other Purchaser under this
Agreement. Nothing contained herein, and no action taken by any Purchaser
pursuant hereto or thereto, shall be deemed to constitute the Purchaser as, and
the Company acknowledges that the Purchaser do not so constitute, a partnership,
an association, a joint venture or any other kind of group or entity, or create
a presumption that the Purchasers are in any way acting in concert or as a group
or entity with respect to such obligations or the transactions contemplated by
this Agreement or any matters, and the Company acknowledges that the Purchasers
are not acting in concert or as a group, and the Company shall not assert any
such claim, with respect to such obligations or the transactions contemplated by
this Agreement. The decision of each Purchaser to purchase the Common Stock
pursuant to this Agreement has been made by such Purchaser independently of any
other Purchaser. Each Purchaser acknowledges that no other Purchaser has acted
as agent for such Purchaser in connection with such Purchaser making its
investment hereunder and that no other Purchaser will be acting as agent of such
Purchaser in connection with monitoring such Purchaser’s investment in the
Common Stock or enforcing its rights under this Agreement. The Company and each
Purchaser confirms that each Purchaser has independently participated with the
Company in the negotiation of the transaction contemplated hereby with the
advice of its own counsel and advisors. Each Purchaser shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement, and it shall not be necessary for any
other Purchaser to be joined as an additional party in any proceeding for such
purpose. The use of a single agreement to effectuate the purchase and sale of
the Common Stock contemplated hereby was solely in the control of the Company,
not the action or decision of any Purchaser, and was done solely for the
convenience of the Company and not because it was required or requested to do so
by any Purchaser. It is expressly understood and agreed that each provision
contained in this Agreement is between the Company and a Purchaser, solely, and
not between the Company and the Purchasers collectively and not between and
among the Purchasers.

 

  16



 

 

Section 6.14 Removal of Restrictive Legends.In the event that any Purchaser has
any shares of the Company’s Common Stock bearing any restrictive legends, and
such Purchaser, through its counsel or other representatives, submits to the
Company’s transfer agent any such shares for the removal of the restrictive
legends thereon in connection with a sale of such shares pursuant to any
exemption to the registration requirements under the Securities Act, and the
Company and or its counsel refuses or fails for any reason (except to the extent
that such refusal or failure is based solely on applicable law that would
prevent the removal of such restrictive legends) to render an opinion of counsel
or any other documents or certificates required for the removal of the
restrictive legends, then the Company hereby agrees and acknowledges that the
Purchaser is hereby irrevocably and expressly authorized to have counsel to the
Purchaser render any and all opinions and other certificates or instruments
which may be required for purposes of removing such restrictive legends, and the
Company hereby irrevocably authorizes and directs its transfer agent to, without
any further confirmation or instructions from the Company, issue any such shares
without restrictive legends as instructed by the Purchaser, and surrender to a
common carrier for overnight delivery to the address as specified by the
Purchaser, certificates, registered in the name of the Purchaser or its
designees, representing the shares of Common Stock to which the Purchaser is
entitled, without any restrictive legends and otherwise freely transferable on
the books and records of the Company.

 

Section 6.15 Rule 144 Default.In the event commencing six (6) months after the
Closing Date and ending twelve (12) months thereafter, any Purchaser is not
permitted to resell any of the shares of Common Stock acquired hereunder without
any restrictive legend or if such sales are permitted but subject to volume
limitations or further restrictions on resale as a result of the unavailability
to such Purchaser of Rule 144(b)(1)(i) under the Securities Act or any successor
rule (a “144 Default”), for any reason except for Purchaser’s status as an
affiliate or “control person” of the Company, or as a result of a change in
current applicable securities laws, then the Company shall pay such Purchaser as
liquidated damages and not as a penalty, during the pendency of the 144 Default
for each thirty day period thereafter (or portion thereof), an amount per share
of Common Stock acquired by it hereunder and subject to such 144 Default equal
to $0.003.

 

Section 6.16 Issuance of Securities of Camber Energy Pursuant to Camber Energy
Merger.The Company shall ensure that the offer and sale to Purchasers of any
securities of Camber Energy issued in exchange for the shares of Common Stock
acquired by Purchasers hereunder pursuant to the Camber Energy Merger shall have
been registered pursuant to an effective registration statement under the
Securities Act, and such securities of Camber Energy shall not constitute
“restricted securities” under the federal securities laws, shall contain no
restrictive legends nor be subject to any stop transfer instructions or similar
restrictions with Camber Energy’s transfer agent, and shall not be subject to
any restrictions on transfer under applicable securities laws in the hands of
Purchasers.

 

[Signature Page Follows]

   

  17



 

   

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed as of the day and year first written above.

  

VIKING ENERGY GROUP, INC.

 

 

By:

/s/ James Doris

 

 

Name: James Doris

 

 

 

Title: President and CEO

 

  

 

PURCHASERS:

 

 

405 WOODBINE LLC,

a Delaware limited liability company

 

 

 

By:

/s/ Lawrence Cutler

 

 

 

Name: Lawrence Cutler

 

 

 

Title: Authorized Signatory

 

 

 

 

AFG INVESTMENTS 1A, LLC,

a Delaware limited liability company

 

 

By:

/s/ Dave Ellingrud

 

 

 

Name: Dave Ellingrud

 

 

 

Title: Authorized Signer

 

 

 

 

CARGILL, INCORPORATED,

a Delaware corporation

 

 

By:

/s/ Tyler Smith

 

 

 

Name: Tyler Smith

 

 

 

Title: Authorized Signatory

 

  

[Signature Page to Securities Purchase Agreement]

  

  18



 

 

EXHIBIT A

 

Schedule of Purchasers

 

 

Name/Address for Notice

 

State of Residence

 

Shares of Common Stock

 

405 Woodbine LLC

405 Lexington Avenue

59th Floor

New York, New York 10174

Attn: Greg White

E-mail: gwhite@arenaco.com and reporting@arenaco.com

 

 

NY

 

3,214,286

 

AFG Investments 1A, LLC

60 South 6th Street

Suite 3720

Minneapolis, Minnesota

Attn: Tiffany Parr and Dave Ellingrud

E-mail: tiffany.parr@mcgintyroad.com and dave.ellingrud@mcintyroad.com

 

 

MN

 

1,240,714

 

Cargill, Incorporated.

9320 Excelsior Boulevard

Mail Stop #150

Hopkins, Minnesota 55343

Attn: Tyler Smith

E-mail: tyler_smith_1@cargill.com

 

MN

 

45,000

 

   

  A-1

 